 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          This Employment Agreement (this “Agreement”) is effective as of
September 1 2007 (the “Effective Date”), and is made by and between PREMIER
EXHIBITIONS, INC., a Florida corporation (the “Company”), and BRUCE ESKOWITZ, an
individual residing at ___(the “Executive’’).
WITNESSETH:
          WHEREAS, the Company desires to employ Executive in accordance with
the terms and conditions contained in this Agreement and wishes to ensure the
availability of the Executive’s services to the Company;
          WHEREAS, the Executive desires to accept such employment and render
his services in accordance with the terms and conditions contained in this
Agreement;
          WHEREAS, the Executive and the Company desire to enter into this
Agreement, which will fully recognize the contributions of the Executive and
assure harmonious management of the Company’s affairs.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants set forth in this Agreement, and intending to be legally bound, the
Company and the Executive agree as follows:
          1. Term of Employment
                (a) Offer/Acceptance. The Company hereby offers employment to
the Executive, and the Executive hereby accepts employment subject to the terms
and conditions set forth in this Agreement. The Company represents and warrants
to Executive that this Agreement and all transactions contemplated herein has
been duly approved by the Company’s Board of Directors.
                (b) Term. The term of this Agreement shall commence the
Effective Date and shall remain in effect for a period of five (5) years
thereafter (the “Term”).
          2. Duties.
                (a) General Duties. Commencing on the Effective Date, the
Executive shall serve as President and Chief Executive Officer with duties and
responsibilities that are customary for such executives and any other duties and
responsibilities specifically assigned to him by the Chairman.. Subject to
applicable law and shareholder approval, during the Term, Executive shall be
entitled to a seat on the Company’s Board of Directors. The Company and the
Executive shall enter into an indemnification Agreement with respect to the
Executive’s services as an officer and board member.
                (b) Best Efforts. The Executive covenants to use his best
efforts to perform his duties and discharge his responsibilities pursuant to
this Agreement in a competent, diligent, and faithful manner. The Executive
shall devote substantially all of his business time, energy and experience to
the performance of his duties hereunder, and shall not engage in any other
business activities, as an employee, director, consultant or in any other
capacity, whether or not he receives compensation therefor, without the prior
written consent of the Company’s Board of Directors; provided, however, that the
Executive may (i) manage his own passive investments (with appropriate
disclosure to the Board) and (ii) serve on civic, charitable or non-profit
boards or committees, so long as any of such activities do not interfere with
the performance of the Executive’s responsibilities to the Company under this
Agreement.

1



--------------------------------------------------------------------------------



 



                (c) Location of Employment. The Executive shall work at the
Company’s headquarters, which is currently located at 3340 Peachtree Road, NE,
Suite 2250, Atlanta, GA 30326. In the event that the Company moves its
headquarters to a metropolitan area without a major international metropolitan
airport, such relocation without the Executive’s consent may be deemed
termination without Cause in the Executive’s sole and unfettered discretion.
          3. Compensation and Expenses.
                (a) Initial Bonuses. The Company will pay the Executive an
initial bonus of nine hundred fifty-one thousand nine hundred twenty three
dollars ($951,923.00), to be earned and paid on October 15, 2007, provided the
Executive is still employed with the Company on that date. The Company will pay
the Executive an additional bonus of one million dollars ($1,000,000.00), to be
earned and paid on June 1, 2008, provided the Executive is still employed with
the Company on that date.
                (b) Base Salary. For the services of the Executive to be
rendered by him under this Agreement, the Company will pay the Executive an
annual base salary of six hundred twenty-five thousand dollars ($625,000.00)(the
“Base Salary”), which shall be subject to increase as set forth in subsection
(c) below. The Base Salary shall be prorated over the time that the Executive
performs services under this Agreement in any calendar year during which this
Agreement shall become effective after January 1st thereof or shall terminate
before December 31st thereof. The Company shall pay the Executive the Base
Salary in twenty-six (26) equal installments payable every two weeks, in
accordance with the Company’s standard payroll practices, and subject to
applicable deductions and withholdings.
                (c) Base Salary Adjustment. The Base Salary shall be subject to
a minimum cumulative salary increase of five percent (5%) effective on each
Anniversary Date.
                (d) Performance Bonus. The Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) will approve and
notify the Executive of an incentive bonus program on a going forward basis
which takes into account the Executive’s performance and which will be based
upon reasonable and pre-determined criteria and benchmarks. In the event that
the Company and/or the Executive meet(s) these pre-determined objectives and
criteria, the Executive shall be entitled to receive an annual bonus of not less
than three hundred fifty thousand dollars ($350,000.00).
                (e) Expenses. In addition to any compensation received pursuant
to this Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, entertainment and other expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly accounts for such expenses to the Company in
accordance with the Company’s policies and practices.
                                (i) The Company agrees to pay all of the
Executive’s reasonable moving expenses (including, without limitation, any and
all extraordinary costs associated with the moving of the Executive’s artwork)
associated with his relocation to Atlanta, Georgia.
                                (ii) The Company agrees to pay the reasonable
costs of commensurate temporary housing for the Executive and the Executive’s
spouse, upon their relocation to Atlanta, the duration of such payments not to
exceed six months.
                (f) Stock Options. Subject to the approval of the Compensation
Committee, on the Effective Date or as soon as administratively practicable
thereafter, the Company shall grant the Executive a stock option to purchase
625,000 shares of the common stock of the Company (the

2



--------------------------------------------------------------------------------



 



“Option”). The Option shall vest, subject to the Executive’s continued
employment with the Company through the applicable vesting date, as follows:
100,000 shares on the first anniversary of the date of grant (each annual
anniversary of a date of grant, an “Anniversary Date”); 125,000 shares shall
vest pro rata on a monthly basis until the second Anniversary Date; 130,000
shares shall vest pro rata on a monthly basis until the third Anniversary Date;
135,000 shares shall vest pro rata on a monthly basis until the fourth
Anniversary Date; and the remaining 135,000 shares shall vest pro rata on a
monthly basis until the fifth Anniversary Date. The per-share exercise price for
the Option shall be equal to the closing bid price of such shares on the date of
grant. The Option shall have a term of ten (10) years from the date of grant.
The Option shall re represented by a stock option agreement, the terms of which
shall be consistent with this subsection, and shall contain such other terms as
are consistent with the Company’s award of stock options.
                (g) Restricted Stock. Subject to the approval of the
Compensation Committee, on the Effective Date or as soon as administratively
practicable thereafter, the Company shall grant the Executive 625,000 shares of
the common stock of the Company, which shares shall be restricted and subject to
forfeiture (the “Restricted Stock”). The Restricted Stock shall vest, subject to
the Executive’s continued employment with the Company through the applicable
vesting date, as follows: 100,000 shares on the first Anniversary Date; 125,000
shares shall vest pro rata on a monthly basis until the second Anniversary Date;
130,000 shares shall vest pro rata on a monthly basis until the third
Anniversary Date; 135,000 shares shall vest pro rata on a monthly basis until
the fourth Anniversary Date; and the remaining 135,000 shares shall vest pro
rata on a monthly basis until the fifth Anniversary Date. The Restricted Stock
shall re represented by a restricted stock agreement, the terms of which shall
be consistent with this subsection, and shall contain such other terms as are
consistent with the Company’s award of restricted stock.
                (h) Registration Rights. Company and Executive shall promptly
negotiate in good faith the terms and conditions of a mutually acceptable
registration rights agreement, pursuant to which and company stock or options to
purchase Company stock shall be registered for resale consistent with the
purposes and intentions of this Agreement.
          4. Benefits.
                (a) Personal Days. For each calendar year during the Term, the
Executive shall be entitled to six (6) paid personal days.
                (b) Vacation. For each calendar year during the Term, the
Executive shall be entitled to five (5) weeks of vacation (which shall accrue
and vest, except as may be hereinafter provided to the contrary, on each January
lst thereof) without loss of compensation or other benefits to which he is
entitled under this Agreement. Notwithstanding the foregoing, the Executive
acknowledges and agrees that he will be responsible for ensuring that his duties
and responsibilities as President and Chief Executive Officer during any such
vacation are not neglected. The Executive shall take his vacation at such times
as the Executive may select and the affairs of the Company or any of its
subsidiaries or affiliates may permit.
                (c) Employer Benefit Programs. In addition to the compensation
to which the Executive is entitled pursuant to the provisions of Section 3
above, during the Term the Executive will be entitled to participate in any
stock option plan, stock purchase plan, pension or retirement plan, and
insurance or other employee benefit plan that is maintained at that time by the
Company for its employees, including programs of life, disability, basic medical
and dental, and supplemental medical and dental insurance.

3



--------------------------------------------------------------------------------



 



          5. Termination.
                (a) Termination for Cause. The Company may terminate the
Executive’s employment pursuant to this Agreement for “Cause” upon the
occurrence of any of the following events:
                                (i) the Executive is convicted of a crime
involving moral turpitude, dishonesty, fraud, or is found guilty or liable for
any other securities related offense; or
                                (ii) the Executive engages in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
his duties under this Agreement resulting, in either case, in material economic
harm to the Company (which such conduct must be proven by the Company based on
substantial, verifiable, evidence or admitted in writing by the Executive); or
                                (iii) the Executive fails to perform any
material obligation set forth in this Agreement and such failure is not cured by
the Executive within such reasonable time as may be necessary (not less than
30 days) after written notice to the Executive by the Company.
                Upon any termination for Cause, and subject to the provisions of
Section 3(a) above, the Executive shall have no right to compensation, bonus,
severance, or other reimbursement pursuant to this Agreement or otherwise,
except that the Executive shall be entitled to all guaranteed compensation, and
all stock options, restricted stock and other securities instruments and
benefits that have accrued and/or vested as of the date of termination.
                (b) Death or Disability. This Agreement and the Company’s
obligations hereunder will terminate upon the death or disability of the
Executive. For purposes of this Section 5(b), “disability” shall mean that for a
period of six (6) months in any twelve-month period, the Executive is incapable
of substantially fulfilling the duties set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease as determined by an independent physician mutually acceptable to the
Company and the Executive. Upon any termination of this Agreement due to death
or disability, the Company will pay the Executive or his legal representative,
as the case may be, his Base Salary (which may include any accrued but unused
vacation time) at such time pursuant to Section 3(a) through the date of such
termination of employment (or, if terminated as a result of a disability, until
the date upon which the disability policy maintained pursuant to
Section 4(b)(ii) begins payment of benefits), plus any other compensation that
may be due and unpaid.
                (c) Voluntary Termination. Prior to any other termination of
this Agreement, the Executive may, on thirty (30) day’s prior written notice to
the Company given at any time, terminate his employment with the Company. Upon
any such termination, the Company shall pay the Executive his Base Salary at
such time pursuant to Section 3(a) through the date of such termination of
employment (which shall include any vested and accrued but unused vacation
time).
                (d) Termination without Cause. If the Company terminates the
Executive’s employment for any reason other than “Cause” as defined in Section
5(a) above, and if Executive signs a release of claims in a form and manner
satisfactory to the Company, Executive shall be entitled to all of the
consideration listed below in this paragraph. Executive shall be entitled to a
lump-sum payment equal to one year of the Executive’s Base Salary. Such payment
shall be made on the date that is six months following the date of the
termination or as soon as administratively practicable thereafter. In addition,
the Option and the Restricted Stock detailed in Sections 3(f) and 3(g) above
shall continue to vest and accrue in accordance with the schedules provided for
in Sections 3(f) and 3(g) above, respectively, and the requirements thereunder
of continued employment through the dates of vesting shall be waived. For the
sake of clarity, it is expressly acknowledged and agreed that Executive shall
have no duty to mitigate

4



--------------------------------------------------------------------------------



 



damages with respect to any termination without Cause, and that Company shall
not be entitled to offset or credit any earnings (through cash or equity
compensation) of Executive against the value of the Options and Restricted Stock
that will continue to vest following a termination without Cause, nor shall
Company be entitled to cease or terminate the vesting of such Options or
Restricted Stock in the event that Executive earns any compensation after a
termination without Cause during the aforementioned vesting schedule.
          6. Restrictive Covenants.
                (a) Competition with the Company. The Executive covenants and
agrees that, during the Term of this Agreement, the Executive will not, without
the prior written consent of the Company, directly or indirectly (whether as a
sole proprietor, partner, stockholder, director, officer, employee or in any
other capacity as principal or agent), compete with the Company. Notwithstanding
this restriction, the Executive shall be entitled to invest in stock of other
competing public companies so long as his ownership is less than five percent
(5%) of such company’s outstanding shares.
                (b) Disclosure of Confidential Information. The Executive
acknowledges that during his employment he will gain and have access to
confidential information regarding the Company and its subsidiaries and
affiliates. The Executive acknowledges that such confidential information as
acquired and used by the Company or any of its subsidiaries or affiliates
constitutes a special, valuable and unique asset in which the Company or any of
its subsidiaries or affiliates, as the case may be, holds a legitimate business
interest. All records, files, materials and confidential information (the
“Confidential Information”) obtained by the Executive in the course of his
employment with the Company shall be deemed confidential and proprietary and
shall remain the exclusive property of the Company or any of its subsidiaries or
affiliates, as the case may be. The Executive will not, except in connection
with and as required by his performance of his duties under this Agreement, for
any reason use for his own benefit or the benefit of any person or entity with
which he may be associated, disclose any Confidential Information to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever without the prior consent of the Board of Directors of the Company,
unless such information previously shall have become public knowledge through no
action by or omission of the Executive. Confidential Information shall exclude
Executive’s knowledge, expertise, know-how or business acumen, as well as his
personal files whether developed or acquired prior to or during the Term.
                (c) Subversion, Disruption or Interference. At no time during
the term of this Agreement shall the Executive, directly or indirectly,
interfere, induce, influence, combine or conspire with, or attempt to induce,
influence, combine or conspire with, any of the employees of, or consultants to,
the Company to terminate their relationship with or compete with or ally against
the Company or any of its subsidiaries or affiliates in the business in which
the Company or any of its subsidiaries or affiliates is then engaged in.
                (d) Enforcement of Restrictions. The parties hereby agree that
any violation by the Executive of the covenants contained in this Section 6 will
likely cause irreparable damage to the Company or its subsidiaries and
affiliates and may, as a matter of course, be restrained by process issued out
of a court of competent jurisdiction, in addition to any other remedies provided
by law.
          7. Change of Control.
                (a) A “ Change of Control” shall mean the occurrence of any one
of the following events:

5



--------------------------------------------------------------------------------



 



                                (i) during the term of this Agreement, a
majority of the Directors on the Board as of the Effective Date (the “Incumbent
Board”) no longer comprises a majority of the Board of Directors of the Company;
provided that any person becoming a director subsequent to the Effective Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) shall be, for purposes of this Section
7(a)(i), considered as though such person were a member of the Incumbent Board;
or
                                (ii) any “person,” as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(other than the Executive or entities controlled by the Executive), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under that
act, of twenty-five percent (25%) or more of the voting power of the Company; or
                                (iii) all or substantially all of the assets or
business of the Company is disposed of pursuant to a merger, consolidation or
other transaction (unless the shareholders of the Company immediately prior to
such merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the voting power
of the Company, all of the voting power or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company);
                (b) The Company and the Executive hereby agree that if the
Executive is in the employ of the Company on the date on which a Change of
Control occurs (the “Change of Control Date”), the Company will continue to
employ the Executive and the Executive will remain in the employ of the Company
for the period commencing on the Change of Control Date and ending on the
expiration of the Term, to exercise such authority and perform such executive
duties as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change of Control Date.
                (c) During the remaining Term after the Change of Control Date,
the Company will (i) continue to honor the terms of this Agreement, including
the Base Salary and other compensation set forth in Section 3 above,
(ii) continue employee benefits as set forth in Section 4 above at levels in
effect on the Change of Control Date; and (iii) immediately vest and accrue all
outstanding stock options, restricted stock and other securities instruments as
detailed in Section 3 above (all subject to such reductions as may be required
to maintain such plans in compliance with applicable federal law regulating
employee benefits in the wake of a change of control).
                (d) If during the remaining Term on or after the Change of
Control Date there shall have occurred a material reduction in the Executive’s
compensation or employment related benefits, a material change in the
Executive’s status, working conditions or management responsibilities, or a
material change in the business objectives or policies of the Company, and the
Executive voluntarily terminates employment within ninety (90) days of any such
occurrence, or the last in a series of occurrences, then the Executive shall be
entitled to receive, subject to the provisions of subsection (e) below, a
lump-sum cash payment equal to 299% of the Executive’s Base Salary in effect on
the Change of Control Date, which payment shall be made on the date that is six
months following the date of the termination or as soon as administratively
practicable thereafter.
                (e) The amounts payable to the Executive under any other
compensation arrangement maintained by the Company that became payable after
payment of the lump-sum provided for in subsection (d) above upon or as a result
of the exercise by the Executive of rights which are

6



--------------------------------------------------------------------------------



 



contingent on the Change of Control (and would be considered a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), shall be reduced to the extent
necessary so that such amounts, when added to such lump-sum and such other
amounts deemed “parachute payments” for purposes of Section 280G of the Code, do
not exceed 299% of the Executive’s “average annual compensation” (within the
meaning of Section 280G of the Code) for the five-year period preceding the date
of the Change of Control.
          8. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the assets and business of the Company.
          9. Severability. If any provision of this Agreement is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other. The remaining provisions of this Agreement
shall be valid and binding.
          10. Notice. Notices given pursuant to the provisions of this Agreement
shall be sent by certified mail, postage prepaid, or by overnight courier to the
following addresses:

     
To the Company:
  3340 Peachtree Road, NE
Suite 2250
Atlanta, GA 30326
Attention: Brian Wainger, Esq.
 
   
To the Executive:
  c/o Goldring Hertz and Lichtenstein, LLP
450 North Roxbury Drive
Eighth Floor
Beverly Hills, CA 90210
Attention: Kenneth B. Hertz, Esq

          Either party may, from time to time, designate any other address to
which any such notice to it or him shall be sent. Any such notice shall be
deemed to have been delivered upon the earlier of actual receipt or four days
after deposit in the mail, if by certified mail.
          11. Indemnification. The Company and the Executive acknowledge that
the Executive’s services as an officer of the Company exposes the Executive to
risks of personal liability arising from, and pertaining to, the Executive’s
participation in the management of the Company. The Company shall defend,
indemnify and hold harmless the Executive from any actual cost, loss, damages,
attorneys’ fees, or liability suffered or incurred by the Executive arising out
of, or connected to, the Executive’s services as an officer of the Company or
any of its current, former, or future subsidiaries to the fullest extent allowed
by law. The Company will not have any obligation to the Executive under this
Section for any loss suffered if the Executive voluntarily pays, settles,
compromises, confesses judgment for, or admits liability with respect to without
the approval of the Company. Within thirty (30) days after the Executive
receives notice of any claim or action which may give rise to the application of
this section, the Executive shall notify the Company or its counsel in writing
of the claim or action with a copy thereof. The Executive’s failure to timely
notify the Company of the claim or action will relieve the Company from any
obligation to the Executive under this section. The Executive will reasonably
assist the Company in the defense of any action. The Company will not indemnify
Executive for any intentional acts or

7



--------------------------------------------------------------------------------



 



misconduct engaged in by Executive, including, but not limited to, any acts
which could result in cause termination pursuant to Section 5(a) above.
          12. Miscellaneous.
                (a) Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida and
the sole and exclusive venue for any litigation arising out of this contract
will be the circuit court in Hillsborough County, Florida.
                (b) Waiver/Amendment. The waiver by any party to this Agreement
of a breach of any provision hereof by any other party shall not be construed as
a waiver of any subsequent breach by any party. No provision of this Agreement
may be terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.
                (c) Entire Agreement. This Agreement represents the entire
agreement between the parties with respect to the subject matter hereof and
replaces and supersedes any prior agreements or understandings.
                (d) Facsimiles/PDF’s/Counterparts. This Agreement may be
executed in counterparts, all of which shall constitute one and the same
instrument. Facsimile copies and electronic Portable Document Format files of
executed signature pages will be deemed original for all purposes.
                (e) Section 409A of the Code. This Agreement and the benefits
provided hereunder are intended to be exempt from or to comply with the
requirements of Section 409A of the Code, and shall be interpreted and
administered consistent with such intent. To the extent required for compliance
with the requirements of Section 409A of the Code, references in this Agreement
to a termination of employment shall mean a “separation of service” with the
meaning of Section 409A of the Code.
          IN WITNESS WHEREOF, the Company and the Executive have duly executed
this Agreement as of the date first above written.

              COMPANY:
 
            PREMIER EXHIBITIONS, INC.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       
 
       
 
            EXECUTIVE:
 
                  Bruce Eskowitz

8